Exhibit 99.1 RP®FINANCIAL, LC. Serving the Financial Services Industry Since 1988 May 6, 2010 Ms. Kay M. Hoveland President and Chief Executive Officer K-Fed Bancorp 1359 North Grand Avenue Covina, California91724-1016 Dear Ms. Hoveland: This letter sets forth the agreement between K-Fed Bancorp (the “Company”), the majority owned subsidiary of K-Fed, MHC, Covina, California (the “MHC”), and RP® Financial, LC. (“RP Financial”), whereby RP Financial will provide the independent conversion appraisal services in conjunction with the second step conversion.Kaiser Federal Bank (the “Bank”) is wholly-owned by the Company.The specific appraisal services to be rendered by RP Financial are described below. Description of Appraisal Services In conjunction with preparing the appraisal report, RP Financial will conduct a financial due diligence, including on-site interviews of senior management and reviews of historical and pro forma financial information and other documents and records, to gain insight into the operations, financial condition, profitability, market area, risks and various internal and external factors of the Company, all of which will be considered in estimating the pro forma market value of the Company in accordance with the applicable federal valuation guidelines.RP Financial will prepare a detailed written valuation report of the Company that will be fully consistent with applicable federal regulatory guidelines and standard pro forma valuation practices.The appraisal report will include an analysis of the Company’s financial condition and operating results, as well as an assessment of the Company’s interest rate risk, credit risk and liquidity risk.The appraisal report will describe the Company’s business strategies, market area, prospects for the future and the intended use of proceeds.A peer group analysis relative to certain publicly-traded savings institutions will be conducted for the purpose of determining appropriate valuation adjustments for the Company relative to the peer group. We will review pertinent sections of the Company’s prospectus and hold discussions with representatives of the Company to obtain necessary data and information for the appraisal report, including the impact of key deal elements on the pro forma market value, such as use of proceeds and reinvestment rate, tax rate, offering expenses, characteristics of stock plans, the consolidation of the MHC assets with the Company, and dividend policy. The original appraisal report will establish a midpoint pro forma market value in accordance with the applicable regulatory requirements.The appraisal report may be periodically updated throughout the conversion process, and there will be at least one updated appraisal that would be prepared at the time of the closing of the stock offering to determine the number of shares to be issued in accordance with the conversion regulations. Washington Headquarters Direct:(703) 647-6544 Three Ballston Plaza
